DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the election/restriction in the reply filed on July 13, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant has elected Group I: Claims 1-13, drawn to a pneumatic sealing system. 
Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-15 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities: In ll. 3, the phrase “such inflatable pad” should be re-written as --such that the inflatable pad--. Appropriate correction is required.
Claim 2 is objected to because of the following informalities: In ll. 6, the phrase “the inlet” should be re-written as --the at least one inlet--. In ll. 7, the phrase “the outlet” should be re-written as --the at least one outlet--. Appropriate correction is required.

Claim Interpretation - 35 U.S.C. 112(f) 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
For example, in claim 7, the phrase “retention means” uses the word “means”. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Page 8 of the disclosure states “said retention means comprise a circular fin”. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
11 recites the limitation "the central axis" in ll. 2. There is insufficient antecedent basis for this limitation in the claim.
Claims 12 and 13 are rejected on being dependent to a rejected base claim. 

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widenhouse et al. (US 8,485,970), herein referred to as Widenhouse, and in view of Fischvogt (US 2012/0157779).
Regarding claim 1, Widenhouse discloses a sealing system (figures 1A-1D) suitable for being installed in a working channel of a surgical device (figures 1A-1D) comprising a main body (14, 18), the main body (14, 18) comprising a first surface 
Yet, Widenhouse lacks wherein the sealing system is a pneumatic sealing system comprising an inflatable pad inflatable with fluid, such that the inflatable pad being configured for exerting pressure on an external element when inflated, a fluid distribution system for inflating the inflatable pad through the inner passage. In addition, Widenhouse discloses a person skilled in the art will appreciate that various seals known in the art can be used including, for example, duckbill seals, cone seals, flap per
valves, gel seals, diaphragm seals, lip seals, iris seals, etc. (col. 12, ll. 41-49).
However, Fischvogt teaches a pneumatic sealing system (100) (figure 1) comprising an inflatable pad (122a, 122b, or 122c) inflatable with fluid (50), such that the inflatable pad (122a, 122b, or 122c) being configured for (i.e. capable of) exerting pressure on an external element (e.g. surgical device, Abstract) when inflated, a fluid distribution system (50, 51) for inflating the inflatable pad (122a, 122b, or 122c) through the inner passage (figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Widenhouse’s seal member (2, 
Regarding claim 2, the modified Widenhouse’s pneumatic sealing system has further comprising a perimeter recess (114 of Fischvogt) along the inner passage (considered as inner passage of element 100 of Fischvogt), and wherein the fluid distribution system (50, 51 of Fischvogt) comprises at least one fluid inlet (51 of Fischvogt), and at least one fluid outlet (considered outlet to be interface between element 114 and inflatable pad of Fischvogt), wherein the fluid for inflating the inflatable pad flows from the inlet (51 of Fischvogt) through the perimeter recess (114 of Fischvogt) and enters the inflatable pad (122a, 122b, or 122c of Fischvogt) through the outlet (considered outlet to be interface between element 114 and inflatable pad of Fischvogt). 
Regarding claim 3, the modified Widenhouse’s pneumatic sealing system has wherein the fluid flowing through the fluid distribution system is air (¶27 of Fischvogt), CO2, water or a saline solution.
Regarding claim 5, the modified Widenhouse’s pneumatic sealing system has wherein the inflatable pad (122a, 122b, or 122c of Fischvogt) is configured (i.e. capable of) by at least three swelling lobes (122a, 122b, 122c of Fischvogt) when inflated which surround the external element (e.g. surgical device/instrument).

Regarding claim 11, Widenhouse’s surgery multichannel device has two secondary working channels (elements 52) wherein the central axis of both is coincident on one end of the device (figures 1C and 1D).
Regarding claim 13, Widenhouse’s surgery multichannel device has wherein the main working channel (64) houses rounded-section instruments (elements 116).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widenhouse and Fischvogt as applied to claims above, and further in view of von Jako (US 2007/0270866).
Regarding claim 7, Widenhouse’s surgery multichannel device discloses all the features/elements as claimed including a cover (54 of Widenhouse), at least one secondary working channel (element 52 of Widenhouse), at least one air input (¶27 of Fischvogt), wherein the main working channel (64 of Widenhouse) and the at least one secondary working channel (element 52 of Widenhouse) are located in the cover (54 of Widenhouse) (figure 1D of Widenhouse) but lacks retention means.
However, von Jako teaches retention means (114) (figures 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Widenhouse’s surgery .

Claims 4, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widenhouse and Fischvogt as applied to claims above, and further in view of Reid et al. (US 2017/0095269), herein referred to as Reid.
Regarding claim 4, the modified Widenhouse’s pneumatic sealing system discloses all the features/elements as claimed but lacks wherein the fluid distribution system further comprises a luer-lock connection for attaching a 3-way valve.
However, Reid teaches a luer-lock connection (33, 34) (¶59 and figure 2) capable of attaching to a 3-way valve.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Widenhouse’s pneumatic sealing system having the fluid distribution system with a luer-lock connection as taught by Reid, since such a modification would provide a connection mechanism to connect other parts thereto. 
Regarding claim 8, Widenhouse’s surgery multichannel device discloses all the features/elements as claimed including the main working channel (64 of Widenhouse) but lacks a detailed description on wherein the main working channel houses a flexible endoscope or rigid optic.
However, Reid teaches a seal assembly (20) having a working channel (considered as a cannulation) that houses a flexible endoscope (Abstract) or rigid optic

Regarding claim 12, Widenhouse’s surgery multichannel device discloses all the features/elements as claimed including the at least one air input (¶27 of Fischvogt) but lacks wherein the at least one air input comprises a luer-lock system for connecting a pump.
However, Reid teaches a luer-lock system (33, 34) (¶59 and figure 2) capable of connecting to a pump.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Widenhouse’s surgery multichannel device with a luer-lock system as taught by Reid, since such a modification would provide a connection mechanism to connect other parts thereto. 

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widenhouse and Fischvogt as applied to claims above, and further in view of Smith (US 2005/0267419).
Regarding claims 9, 10, Widenhouse’s surgery multichannel device discloses all the features/elements as claimed but lacks a detailed description on wherein the at least one secondary working channel comprises a trocar attached to it and is configured for housing a rigid instrument and wherein at least one secondary working channel comprises a flexible gel for housing and retaining the trocar.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Widenhouse’s surgery multichannel device having a secondary working channel with a trocar attached to it and a flexible gel for housing and retaining the trocar as taught by Smith, since such a modification would provide the secondary working channel with an alternative sealing system as a gel seal would perform equally well in sealing the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450.  The examiner can normally be reached on Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SI MING KU/Primary Examiner, Art Unit 3775